


Exhibit 10.39

LIMITED LIABILITY COMPANY AGREEMENT

of

NISHIKAWA STANDARD COMPANY LLC

A Delaware Limited Liability Company

THIS LIMITED LIABILITY COMPANY AGREEMENT (“Agreement”) is dated as of March 31,
2008, but effective as of January 1, 2008, by and among (i) NISHIKAWA OF AMERICA
INC. (“NOA”), a Delaware corporation; (ii) NISHIKAWA RUBBER CO., LTD., a
Japanese corporation (“Nishikawa Rubber”); (iii) NISCO HOLDING COMPANY
(“CSA-NHC”), a Delaware corporation; (iv) COOPER-STANDARD AUTOMOTIVE INC., an
Ohio corporation (“Cooper-Standard”); and (v) NISHIKAWA STANDARD COMPANY LLC, a
Delaware limited liability company (the “Company”). NOA and CSA-NHC shall each
be referred to herein as a “Member” and collectively as the “Members”.
Capitalized terms used herein shall have the meaning ascribed to them in Article
XVIII of this Agreement.

RECITALS

A. On October 9, 1986, the Nishikawa Rubber and The Standard Products Company,
the predecessor to Cooper-Standard, and Standard Products (Canada) Limited,
entered into a Formation Agreement (“Formation Agreement”) pursuant to which the
Company was established.

B. On March 23, 1989, the Members entered into a partnership agreement (the
“Original Partnership Agreement”) pursuant to which the Company was reorganized
as a Delaware general partnership. Simultaneously therewith, the Members adopted
the By-Laws of the Policy Committee (“By-Laws”).

C. On November 1, 1990, the Members entered into Amendment No. 1 to the
Partnership Agreement. On December 7, 1992, the Members entered into a
Supplemental Formation Agreement and Amendment No. 2 to Partnership Agreement.
On April 15, 1998, the Members entered into Amendment No. 3 to the Partnership
Agreement

D. The Members desire to amend, restate, consolidate and replace all of the
following documents in their entirety: Formation Agreement, Original Partnership
Agreement, By-Laws, Amendment No. 1 to Partnership Agreement, Supplemental
Formation Agreement, Amendment No. 2 to Partnership Agreement and Amendment No.
3 to Partnership Agreement (collectively, the “Original Agreements”).

E. Simultaneously herewith, the Members have caused the Company to be converted
to a Delaware limited liability company pursuant to the filing of the
Certificate of Conversion and Certificate of Formation.

The parties, intending to be legally bound, agree as follows:

 

 

--------------------------------------------------------------------------------






ARTICLE I

ORGANIZATION

1.1 Background. The Company is engaged in the business of the design,
development, manufacture and marketing of such weather sealing products as the
Members may from time to time agree (collectively, “Products”), for sale to
Japanese transplant and domestic original equipment motor vehicle manufacturers
(“OEMs”) where such Products are shipped to OEM assembly plants, primarily but
not exclusively those located in the United States and Canada (“Business”).

1.2 Conversion to Limited Liability Company and Continuation of Business. The
Members converted the Company from a Delaware general partnership to a Delaware
limited liability company pursuant to the Act in accordance with the terms and
conditions of the Certificate of Conversion and Certificate of Formation. The
Members agree to continue the Business of the Company pursuant to the terms and
conditions set forth in this Agreement which amends, restates, consolidates and
replaces the terms and conditions of all the Original Agreements in their
entirety.

1.3 Name. The name of the Company shall be Nishikawa Standard Company LLC.

1.4 Places of Business; Registered Agent and Office. The principal business
offices of the Company are located at 39550 Orchard Hill Place, Novi, Michigan.
The Company currently operates manufacturing facilities in Topeka, Indiana and
Bremen, Indiana. The Company may add, move or close offices and other places of
business as it shall from time to time deem necessary or advisable in accordance
with this Agreement. The Management Committee shall select the registered agent
and the location of the registered offices of the Company.

1.5 Term. The Company shall continue in existence until the Company is dissolved
and its affairs wound up in accordance with the Act or this Agreement.

ARTICLE II

PURPOSE OF COMPANY

The Company shall continue to (a) conduct the Business, and (b) engage in any
and all acts, things, businesses and activities that are related, incidental or
conducive, directly or indirectly, to the attainment of the foregoing purpose.
Subject to the terms of this Agreement, the Company shall have the power to do
any and all acts necessary, appropriate, proper, advisable, incidental or
convenient to or for the furtherance of the purposes described in this
Agreement, including, without limitation, the purchase and ownership of real and
personal property and all acts in connection therewith.

 

 

2

 

--------------------------------------------------------------------------------






ARTICLE III

BOOKS AND RECORDS; REPORTS AND ACCOUNTING

3.1 Books and Records.

(a) The Company shall make and keep books, records and accounts that accurately
and fairly reflect in all material respects the assets, liabilities and
operations of the Company. The Company shall also maintain a reasonable system
of internal accounting controls that complies with applicable laws.

3.2 Fiscal Year; Accounting. The fiscal year of the Company shall be January 1
through December 31 (“Fiscal Year”). The accounting methods and principles to be
followed by the Company shall be determined by the Management Committee but
shall be maintained in accordance with generally accepted accounting principles
in the United States of America consistently applied (“GAAP”).

3.3 Financial Statements. As soon as practicable after the close of each Fiscal
Year, the Company shall cause to be furnished to the Members financial
statements of the Company for such Fiscal Year prepared in accordance with GAAP
(collectively, “Financial Statements”) The Financial Statements of the Company
shall be audited as of the end of each Fiscal Year by an independent certified
public accounting firm selected by the Management Committee. Each Member shall
have the right, at its expense, to cause its internal or external auditors or
other representatives at any time during normal business hours to examine,
review, copy and/or audit all of the Financial Statements and books and records
of the Company.

3.4 Interim Reports. The Company shall cause to be furnished to the Members
unaudited Financial Statements of the Company for interim periods, forecasts for
the remainder of the Fiscal Year and other information as may be reasonably
requested by each Member.

3.5 Tax Election. The Management Committee may elect whether to make any
available elections under the Code, including an election pursuant to section
734, 743 and/or 754 of the Code (or corresponding future provisions of law) to
adjust the basis of the assets of the Company in the case of a transfer of all
or any part of the Interest of any Member.

3.6 Tax Matters Partner. The Management Committee shall designate a Tax Matters
Partner (“Tax Matters Partner”). The Tax Matters Partner is authorized and
required to represent the Company (at the Company’s expense) in connection with
all examinations of the Company’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Company funds
for professional services and costs associated therewith. The Tax Matters
Partner shall be entitled to be reimbursed for reasonable out-of-pocket expenses
incurred and for reasonable charges for services provided. The Tax Matters
Partner agrees to promptly provide to the Members copies of any correspondence
or other documents received from or sent to any federal, state, local or foreign
tax authorities relating to any examination of the Company’s affairs. Each
Member shall, at its own expense, be permitted to attend and participate in any
discussions, negotiations, or proceedings in which the Tax Matters Partner is
involved on behalf of the Company.

 

 

3

 

--------------------------------------------------------------------------------






3.7 Insurance. The Company shall obtain and at all times maintain insurance
coverage (including, without limitation, commercial general liability coverage)
adequate for the Business, as required by applicable law and as otherwise
reasonably requested by the Members with carriers, in amounts and on such terms
as are usual and customary for businesses of the size and type of the Company’s
Business.

ARTICLE IV

CAPITAL CONTRIBUTIONS

4.1 Capital Contributions by the Members. The interests of the respective
Members in the equity of the Company (their respective “Sharing Ratios”) are set
forth on Schedule 4.1 attached to this Agreement. No interest shall accrue on
any Capital Contribution and no Member shall have any right to be repaid any
Capital Contribution except as provided in this Agreement.

4.2 Authorized Capital Contributions. The Members have authorized the Management
Committee to increase the total authorized capital of the Company up to
Fifty-One Million Two Hundred Thousand Dollars ($51,200,000) (“Authorized
Capital”) at the times and in the amounts as the Management Committee deems
appropriate. The Management Committee shall provide notice to each of the
Members in writing at least thirty (30) days prior to the date on which the
additional capital contributions are due. The capital call notice shall describe
in reasonable detail the purposes and uses of the additional capital, the
amounts of the additional capital required and the date by which payment of the
additional capital is required. Each Member shall be obligated to make any
additional capital contribution in addition to any unfulfilled capital
contribution pro rata in accordance with that Member’s Sharing Ratio.

4.3 Additional Capital Contributions. The Members may, by unanimous written
consent, determine that the total authorized capital of the Company shall be
increased and/or authorize the Management Committee to call for additional
capital contributions from the Members. The Members shall provide written notice
to the Management Committee of any such action (“Notice of Authorized Capital”).
Unless otherwise provided in the Notice of Authorized Capital, the Management
Committee shall be authorized to call for additional capital contributions from
the Members up to the amount provided in the Notice of Authorized Capital. The
Management Committee shall provide notice to each of the Members in writing at
least thirty (30) days prior to the date on which the additional capital
contributions are due setting forth the amount of the additional capital
required and the date by which payment of the additional capital is required.
Each Member shall be obligated to make such additional capital contribution in
addition to any unfulfilled capital contribution pro rata in accordance with
that Member’s Sharing Ratio.

4.4 Failure to Contribute.

(a) Rights of Company. In the event a Member (“Refusing Member”) fails to make
any capital contribution when required, the Company may, in addition to the
other rights and remedies the Company may have under the Act or applicable law,
take any enforcement action (including, the commencement and prosecution of
court proceedings) against the Refusing Member as the other Member considers
appropriate.

 

 

4

 

--------------------------------------------------------------------------------






(b) Rights of Members. In the event a Refusing Member fails to make any
additional Capital Contribution required pursuant to Sections 4.2 or 4.3 above
(“Unpaid Contribution”), the other Member (who has made its additional Capital
Contribution and any prior additional Capital Contributions) (“Electing
Member”), shall have the right but not the obligation to elect to make the
Unpaid Contribution of any Refusing Member. If the Electing Member makes the
Unpaid Contribution of the Refusing Member, the Electing Member, at its option,
may either convert the Unpaid Contribution into an increased Sharing Ratio for
the Electing Member or treat the Unpaid Contribution as an extension of credit
to the Refusing Member. An Electing Member may exercise its option by giving
written notice to the Refusing Member of the Electing Member’s intent to
contribute the Unpaid Contribution and to either convert the Unpaid Contribution
into an increased Sharing Ratio (“Notice of Intent to Convert”) or treat the
Unpaid Contribution as an extension of credit to the Refusing Member (“Notice of
Extension of Credit”).

(i) Right to Convert Unpaid Capital Contribution into Increased Sharing Ratio.
Upon receipt by the Refusing Member of Notice of Intent to Convert and effective
as of the date the Electing Member contributes the Unpaid Contribution to the
Company, the Refusing Member’s Sharing Ratio shall be reduced and the Electing
Member’s Sharing Ratio shall be increased, so that each Member’s Sharing Ratio
is equal to a fraction, the numerator of which is that Member’s total Capital
Contributions (which shall include all Capital Contributions, all additional
Capital Contributions and any portion of the Unpaid Contribution paid by that
Member) and the denominator of which is the total Capital Contributions of both
Members. The Management Committee shall amend Schedule 4.1 accordingly.

(ii) Right to Treat Unpaid Contribution as Extension of Credit. Upon receipt by
the Refusing Member of a Notice of Extension of Credit and effective as of the
date the Electing Member contributes the Unpaid Contribution to the Company, the
Unpaid Contribution made by the Electing Member shall be treated as an extension
of credit to the Refusing Member, payable on demand, with interest accruing
thereon at a per annum rate equal to two (2) percentage points over the Prime
Rate until paid (“Shortfall Loan”). In the event a Refusing Member becomes
entitled to a distribution from the Company for any reason other than a
distribution pursuant to Section 5.2 below while any portion of the Shortfall
Loan remains unsatisfied, the distribution shall be applied to the Shortfall
Loan as provided in Section 5.7 below.

4.5 Capital Accounts. The Company shall maintain separate Capital Accounts for
each Member. Each Member’s Capital Account shall reflect the Member’s capital
contributions, and increases for the Member’s share of any net income or gain of
the Company. Each Member’s Capital Account shall also reflect decreases for
distributions made to the Member, and the Member’s share of any losses and
deductions of the Company.

4.6 Member Loans. If the majority of the Management Committee determines that
funds are needed by the Company in addition to the Capital Contributions
unanimously agreed upon by the Members, either Member may, but shall not be
obligated to, loan any additional funds to the Company as may be reasonably
necessary for the continued operation of the Business of the Company (“Member
Loans”). All Member Loans shall be evidenced by a promissory note executed by or
on behalf of the Company which shall contain such

 

 

5

 

--------------------------------------------------------------------------------






commercially reasonable terms and conditions as may be agreed to by the Member
making the Member Loan and the Management Committee. Except for the
distributions referenced in Section 5.2 below, the amount of principal and
interest payable on Member Loans shall be paid to the Members that have made
Member Loans to the Company pro rata based upon the respective principal
balances of the Member Loans outstanding prior to any distribution of available
funds to the Members pursuant to Article V being made.

4.7 Loans by Financial Institutions. Upon the consent of the Management
Committee, the Company may borrow funds from banks or other financial
institutions. It is the intention of the Members to avoid guarantees of the
Company’s debt by the Parent Companies..

ARTICLE V

DISTRIBUTIONS

5.1 Distributions. Except as otherwise provided in this Article V or Article
XIII, all distributions shall be made to the Members in accordance with their
Sharing Ratios. Distributions shall be in cash or property or partially in both,
as determined by the Management Committee.

5.2 Restrictions on Distributions. No distribution shall be declared or made if,
after giving it effect: (a) the Company would not be able to pay its debts as
they become due in the usual course of business; or (b) the Company’s total
assets would be less than the sum of its total liabilities (calculated without
regard to Member Loans.

ARTICLE VI

ALLOCATIONS

Profits and Losses of the Company shall be allocated among the Members in
accordance with their respective Sharing Ratios except as may be required by the
Code, the Regulations or this Agreement.

ARTICLE VII

MEMBERS

7.1 Actions Requiring Member Approval. Notwithstanding any other provision of
this Agreement, the following actions of the Company may be taken only upon the
affirmative vote of both of the Members:

(a) amendment or restatement of the Certificate of Formation or this Agreement;

(b) the admission of a new member, except in strict compliance with the terms of
this Agreement;

(c) reorganization, recapitalization, merger or consolidation involving the
Company or the entering into of any joint venture involving the Company;

 

 

6

 

--------------------------------------------------------------------------------






(d) the sale, transfer, exchange or other disposition of all or substantially
all of the assets of the Company;

(e) the authorization of an increase in the total Authorized Capital of the
Company;

(f) the dissolution or liquidation of the Company or the taking of any action
that would make it impossible for the Company to continue in the ordinary course
of business;

(g) the taking any act that would contravene the Certification of Formation,
this Agreement or the Act; or

(h) the taking of any other action that this Agreement specifically requires to
be unanimously agreed upon by the Members.

7.2 Member Meetings.

(a) Meetings. There shall be no required annual meeting of the Members. Any
Member or the Chair of the Management Committee may call a special meeting of
the Members by giving the notice specified in Section 7.2(e) below.

(b) Participation. Members may participate in a meeting of the Members by
conference video or telephone or similar communications equipment.

(c) Written Consent. Any action required or permitted to be taken at any meeting
of the Members may be taken without a meeting upon the written consent of both
Members.

(d) Notice. Written notice of each special meeting of the Members will be given
to each Member at least five (5) business days before the meeting and will
identify the items of business to be conducted at the meeting.

7.3 No Duty of Members; Limitation of Liability.

(a) Competition with Company and other Members. No Member has any duty by reason
of its being a Member in the Company to refrain from competing with, or
participating in transactions or other activities having an effect on, the
Company or the other Member, except: (i) with respect to sales to existing
customers of the Company of specific Products being sold by the Company to such
customers, and (ii) to refrain from conduct constituting an unwaivable breach of
the covenant of good faith and fair dealing implied by law.

(b) Limitations of Liability. In carrying out its duties under this Agreement,
no Member shall be liable to the Company, or to the other Member for any actions
taken in good faith and reasonably believed to be in the best interests of the
Company, or for errors in judgment, but shall be liable for grossly negligent or
reckless conduct, intentional misconduct, knowing violation of law, and acts or
omissions that constitute an unwaivable breach of the covenant of good faith and
fair dealing implied by law.

 

 

7

 

--------------------------------------------------------------------------------






7.4 Other Business Interests of Members. The Members may have other business
interests and may engage in other activities in addition to those conducted by
the Company. This Agreement does not create any agency relationship between the
Members and/or the Company with respect to any other ventures or activities of a
Member.

7.5 Representations and Warranties. Each Member represents and warrants to the
other Member and the Company that (a) this Agreement constitutes the legal,
valid and binding obligations of the Member, enforceable against the Member in
accordance with its terms, (b) the Member has the absolute unrestricted right,
power, authority and capacity to execute and deliver this Agreement and to
perform its obligations under this Agreement, (c) the Member and its Related
Companies own or otherwise have acquired all rights in their Intellectual
Property necessary to fulfill their obligations, and to grant the Company and
the other Member the rights set forth in this Agreement.

7.6 Compensation of Members. Excepted as may be specifically agreed by both
Members, or as otherwise provided in this Agreement, no Member shall receive any
compensation for services rendered to the Company.

7.7 Wrongful Withdrawal. No Member may withdraw or resign from the Company
without the written consent of the other Member. The voluntary or involuntary
dissolution and liquidation of a Member shall be considered a withdrawal or
resignation.

7.8 Deadlock. If any matter requiring the consent of the Members under Section
7.1 shall be presented by one Member to the other Member and not receive the
necessary approval of the Members, then the Chair of the Management Committee,
at the request of one or both Members in writing, shall promptly declare a
deadlock (“Deadlock”). The parties shall attempt to resolve the Deadlock in
accordance with Section 7.9 below. If the parties are unable to resolve the
Deadlock in accordance with Section 7.9 below, the matter shall be deemed not to
have been approved by the Members.

7.9 Dispute Resolution Procedures – Member Deadlock. In the event of any
Deadlock, the subject matter of the Deadlock, shall be referred to the chief
executive officer of the Parent Company of each Member. The chief executive
officers will promptly meet, consult and negotiate in good faith to resolve the
Deadlock. If they are unable to agree within twenty (20) business days of the
date a Deadlock is declared, any Member shall be free to exercise the remedies
available to it under Article XV.

7.10 Cooperation Between Members. Subject to the terms of this Agreement, it is
the Members’ intention to jointly cooperate in a spirit of friendship and unity
to improve and expand the Company. This mutual cooperation relates to all
aspects of the Company’s operations, including technology, research and
development, sales, production, purchasing, finance and administration.

(a) Purchases from Members. The Company shall be a participant in the Members’
worldwide purchasing groups and shall be entitled to receive the full benefit of
any price reduction in machinery, tooling, raw materials or other products which
may result from such joint/group purchasing efforts, and to receive the direct
benefit from specially bargained volume discounts for computer hardware and
software.

 

 

8

 

--------------------------------------------------------------------------------






7.11 Transfer of Member Employees to the Company.

(a) The Members may transfer one or more of their employees to the Company as
may be necessary to the operations of the Company in accordance with guidelines
established by the Management Committee.

(b) The Company shall be responsible for the normal costs of compensation, such
as base salary, fringe benefits and bonuses, with respect to employees who are
transferred to the Company pursuant to Section 7.12(a). The Company shall also
be responsible for such additional expenses associated with such employees as
may be approved by the Management Committee.

7.12 Compensation of Members for Design, Development and other Assistance.

(a) When either Member is required to provide design and/or development
assistance with respect to products to be manufactured by the Company, such
Member shall be compensated for such assistance and related expenses through a
royalty or other arrangement as may be agreed between such Member and the
Company.

(b) When either Member is required to provide substantial assistance on matters
other than those specifically described in Section 7.12(a), such Member may be
compensated for such assistance and related expenses through such arrangement as
may be agreed between such Member and the Company.

ARTICLE VIII

MANAGEMENT

8.1 Management Committee.

(a) Managers. The business and affairs of the Company will be managed
exclusively by or under the direction of a management committee (“Management
Committee”) consisting of six (6) individuals (each a “Manager” and
collectively, “Managers”) appointed by the Members as follows: (i) three (3)
Managers will be appointed by NOA; and (ii) three (3) Managers will be appointed
by CSA-NHC. Except for the right to appoint a delegate in Section 8.2(f) below
and for the delegation of authority to Officers provided in Section 8.8 below,
no Manager may delegate his or her rights and powers to manage and control the
business and affairs of the Company. No Member may remove or replace a Manager
appointed by the other Member. By written notice to the other Member and
Managers, a Member may in its sole discretion remove and replace with or without
cause one or more of its appointed Managers with other individuals. A Manager
may be an officer or employee of a Member or of a Related Company of a Member.
Each Manager will serve on the Management Committee until his or her successor
is appointed or until his or her earlier death, resignation or removal by the
Member that appoints such Manager.

 

 

9

 

--------------------------------------------------------------------------------






(b) Compensation. Each Member will pay the compensation and expenses of the
Managers it appoints, unless otherwise specifically agreed by both Members or as
otherwise provided in this Agreement.

(c) Signing on Behalf of the Company. The signature of the Chair of the
Management Committee, the President or any Manager or other individual to whom
the Management Committee has delegated appropriate authority is sufficient to
constitute execution of a document on behalf of the Company. A copy or extract
of this Agreement may be shown to the relevant parties in order to confirm such
authority.

(d) No Authority of Members to Act on Behalf of the Company. Except as otherwise
specifically provided in this Agreement, no Member will act for, deal on behalf
of, or bind the Company in any way other than through its representatives
(acting as such) on the Management Committee.

8.2 Management Committee Meetings.

(a) Meetings. The Management Committee will hold regular meetings at the times
and places as it determines. Any Manager or the Chair may call a special meeting
of the Management Committee by giving the notice specified in Section 8.2(g)
below. The Chair will preside at all meetings of the Management Committee.

(b) Participation. Managers may participate in a meeting of the Management
Committee by conference video or telephone or similar communications equipment.

(c) Written Consent. Any action required or permitted to be taken at any meeting
of the Management Committee may be taken without a meeting upon the written
consent of the number of Managers otherwise required to approve such matter at a
Management Committee meeting at which all Managers were present.

(d) Delegation. Each Manager has the right to appoint, by written notice to the
other Managers, any individual as his or her delegate. That delegate may attend
meetings of the Management Committee on his or her behalf and exercise all of
the Manager’s authority for all purposes until the appointment is revoked.

(e) Notice. Written notice of each special meeting of the Management Committee
will be given to each Manager at least five (5) business days before the meeting
and will identify the items of business to be conducted at the meeting.

8.3 Voting of Managers; Quorum.

(a) Generally. Each Manager will have one (1) vote. All actions by the
Management Committee will require the approval of at least four (4) of the
Managers present at a meeting at which a quorum exists.

(b) Quorum. Four (4) Managers will constitute a quorum for the transaction of
business, unless (A) a duly called meeting is adjourned because (1) none of the
Managers appointed by a Member attends that meeting and (2) none of the Managers
appointed by that

 

 

10

 

--------------------------------------------------------------------------------






Member attends a meeting duly called as to the same items of business of the
adjourned meeting within thirty (30) days after the adjournment of that first
meeting and (B) notice of both meetings complied with Section 8.2(f). In that
event, three (3) Managers will constitute a quorum for the transaction of
business at such adjourned meeting.

8.4 Powers of the Management Committee. Except as otherwise provided in this
Agreement, the Certificate of Formation or the Act, the Management Committee
shall have full, exclusive and complete power and authority to manage and
control the business and affairs of the Company. The powers and authority of the
Management Committee shall include, without limitation, the power and authority
to:

(a) convert the Company to another form of legal entity;

(b) make any material change in accounting or tax policies of the Company or
change of the independent certified public accounting firm retained by the
Company;

(c) sell, transfer, exchange, lease, assign, mortgage, pledge, or make other
dispositions of assets (tangible or intangible) of the Company outside of the
ordinary course of business of the Company;

(d) enter into or amend the terms of any transaction or series of transactions
between the Company, on the one hand, and any Member, any Related Company of a
Member, any Manager or any Affiliate of any of the foregoing, on the other hand;

(e) obtain loans from banks or other financial institutions;

(f) obtain Member Loans made in accordance with Section 4.6 above;

(g) subject to the provisions of Sections 8.5 and 8.6, remove the Chair of the
Management Committee and/or the President of the Company; and

(h) take action other than in accordance with the purposes of the Company as set
forth in Section 2.1 above.

Decisions of the Management Committee within the scope of its authority shall be
binding upon the Company and each Member.

8.5 Chairperson of the Management Committee. The chairperson of the Management
Committee (“Chair”) will preside at all meetings of the Management Committee and
shall see that all orders and resolutions of the Management Committee are
carried into effect. Each Member has the right to designate the Chair for
alternating five (5) year periods. The current Chair is James S. McElya, who was
appointed by CSA-NHC for a term which shall expire December 31, 2012. By written
notice to the other Member, the Member who appointed the Chair may in its sole
discretion remove and replace the Chair. The appointment of any successor or
replacement Chair by a Member is subject to the consent of the other Member,
which consent shall not unreasonably be withheld. The Chair will serve until his
or her successor is appointed or until his or her earlier death, resignation or
removal.

 

 

11

 

--------------------------------------------------------------------------------






8.6 President. The president (“President”) of the Company shall have the general
powers of supervision and management of the day-to-day operations of the
Company, subject to this Agreement and the resolutions and direction of the
Management Committee. The President will keep the Management Committee
reasonably informed of his or her actions. Each Member has the right to
designate the President for alternating five (5) year periods. The current
President is Keiji Kyomoto, who was appointed by NOA for a term which shall
expire December 31, 2012. By written notice to the other Member, the Member who
appointed the President may in its sole discretion remove and replace the
President. The appointment of any successor or replacement President by a Member
is subject to the consent of the other Member, which consent shall not
unreasonably be withheld. The President will serve until his or her successor is
appointed or until his or her earlier death, resignation or removal.

8.7 Other Officers and Employees.

(a) Officers. The Management Committee will have discretion to appoint other
officers and grant them authority to act. An officer may also be an officer or
employee of one of the Members or of a Related Company of a Member.

(b) Appointment. All appointments of officers will be made by the Management
Committee based on the most qualified candidate for the office regardless of
whether that individual is or was employed by a Member or any Related Company of
a Member.

(c) Term. Each officer will hold office until his or her successor is appointed
or until his or her resignation, removal or death. Any officer may be removed
with or without cause at any time by the Management Committee.

8.8 Compensation. The compensation of the Chair, the President and any other
officers of the Company shall be fixed by the Management Committee.

8.9 Dispute Resolution Procedures – Business Dispute.

(a) Business Dispute. If the Management Committee has disagreed regarding any
action when properly submitted to it for a vote (a “Business Dispute”), then the
Managers will consult and negotiate with each other in good faith to find a
mutually agreeable solution. If the Managers do not reach a solution within ten
(10) business days from the date the disagreement occurred they shall promptly
advise the Members, then either Member may give written notice (a “Dispute
Notice”) to the other Member initiating the procedures under this Section 8.9.

(b) Consideration by Member Executives. Within five (5) business days after the
giving of the Dispute Notice, the Business Dispute will be referred by the
Committee Managers to the chief executive officer of each Member’s Parent
Company. The chief executive officers will meet, consult and negotiate with each
other in good faith. If they are unable to agree within twenty (20) business
days of the date of the Dispute Notice, then they will adjourn such attempts for
a further period of five (5) business days during which no meeting will be held.
On the first business day following such period, the chief executive officers of
the Members will meet again in an effort to resolve the Business Dispute. If the
chief executive officers are unable to resolve the Business Dispute within
forty-eight (48) hours after the time at which their last meeting occurred, the
matter shall be deemed not to have been approved by the Management Committee.

 

 

12

 

--------------------------------------------------------------------------------






8.10 Exculpation. No Manager or officer will be personally liable to the
Company, any Member or any other Person for monetary damages for any act or
omission, taken or omitted to be taken in his or her capacity as Manager or
officer of the Company except (a) for any act or omission that constitutes a bad
faith violation of the implied contractual covenant of good faith and fair
dealing or (b) for any transaction for which the Manager or officer received a
personal benefit in violation or breach of any provision of this Agreement.

ARTICLE IX

INDEMNIFICATION

The Company will indemnify, defend and hold harmless each Manager and officer
(each, a “Company Indemnified Person”) in connection with the management of the
Company or any entity in which the Company has an interest to the fullest extent
permitted under the Act and applicable law; provided, however, that the
foregoing obligations will not apply to the extent that the act or omission of
the Company Indemnified Person involved either (i) any act or omission that
constitutes a bad faith violation of the implied contractual covenant of good
faith and fair dealing or (ii) any transaction for which the Company Indemnified
Person received a personal benefit in violation or breach of any provision of
this Agreement.

ARTICLE X

INTELLECTUAL PROPERTY

10.1 NOA Intellectual Property. NOA Related Companies own and shall retain all
rights, title and interests in all NOA Intellectual Property.

10.2 CSA-NHC Intellectual Property. CSA-NHC Related Companies own and shall
retain all rights, title and interests in all CSA-NHC Intellectual Property.

10.3 Jointly Developed Intellectual Property. The Company owns and shall retain
all rights, title and interests in all Jointly Developed Intellectual Property,
and all Improvements, modifications, enhancements, and derivative works thereof
made during the term of the Original Agreements and/or this Agreement by the
Company, the Members and/or the Company and Members jointly.

10.4 Ownership of Non-Jointly Developed Intellectual Property on Transfer of
Interest. In the event a Member Transfers all of its Interest in the Company to
the other Member or a third party, then, notwithstanding anything in this
Agreement to the contrary, the selling Member and its Related Companies will
grant the other Member and the Company a royalty-bearing, non-exclusive,
non-transferable license of the selling Member’s and its Related Companies’
Intellectual Property (only to the extent that the Intellectual Property exists
as of the closing of the Transfer of the Interest) on commercially reasonable
terms, including, without limitation, a commercially reasonable royalty,
warranties, disclaimers of warranties, indemnification and limitation of
liabilities with respect to the Intellectual Property, and a reasonable license
scope consistent with the terms of this Agreement so as to permit the Business
of the Company as conducted as of the date of the closing of the Transfer of the
Interest to continue without interruption.

 

 

13

 

--------------------------------------------------------------------------------






10.5 Ownership Of Jointly Developed Intellectual Property Upon Dissolution.
Subject to the terms and conditions set forth in this Agreement, upon
dissolution of the Company:

(a) Joint Ownership. Each Member shall jointly own, have and retain all rights,
title and interest in and to all Jointly Developed Intellectual Property. Each
Member shall be deemed joint authors and/or inventors of all Jointly Developed
Intellectual Property. To the extent that, by operation of law or otherwise, the
Members are not considered joint authors and/or inventors, each Member hereby
irrevocably assigns all of its rights, title and interest in and to the Jointly
Developed Intellectual Property to the Members jointly.

(b) Use. Subject to the terms and conditions set forth in this Agreement, each
Member may fully exercise its rights in the Jointly Developed Intellectual
Property, except that: (i) no Member may grant any exclusive license to the
Jointly Developed Intellectual Property to a third party; (ii) each Member shall
comply with the applicable confidentiality provisions of this Agreement; and
(iii) any assignment, transfer or conveyance by a Member of any rights in
Jointly Developed Intellectual Property shall be made expressly subject to the
terms and conditions of this Agreement.

(c) Action by Members. If at any time after the dissolution of the Company,
either Member believes a third party is infringing, or is threatening to
infringe, any right in the Jointly Developed Intellectual Property, Improvements
thereto and/or any elements thereof, then either or both Members may initiate
and maintain an action against the third party to cease its infringement, or
threatened infringement, and to recover any and all damages, costs, and expenses
arising out of the third party’s infringement or threatened infringement.

10.6 Intellectual Property License

(a) NOA hereby grants to Company, for the term of this Agreement, a royalty-free
license, with no right to sublicense, in and to the NOA Intellectual Property
necessary or desirable to conduct the business of the Company as set forth
herein. NOA agrees that Company shall be NOA’s sole licensee with respect to the
Territory.

(b) CSA-NHC hereby grants to Company, for the term of this Agreement, a
royalty-free license, with no right to sublicense, in and to the CSA-NHC
Intellectual Property necessary or desirable to conduct the business of the
Company as set forth herein. CSA-NHC agrees that Company shall be CSA-NHC’s sole
licensee with respect to the Territory.

10.7 Protection of Intellectual Property.

(a) NOA Intellectual Property. During the term of this Agreement, NOA shall
maintain, and/or cause its Related Companies to maintain, their NOA Intellectual
Property used by the Company at NOA’s expense. After dissolution of the Company
or upon the sale of NOA’s entire Interest in the Company, NOA shall have no
obligation to maintain, or cause its Related Companies to maintain, their NOA
Intellectual Property.

 

 

14

 

--------------------------------------------------------------------------------






(b) CSA-NHC Intellectual Property. During the term of this Agreement, CSA-NHC
shall maintain, and/or cause its Related Companies to maintain, their CSA-NHC
Intellectual Property at CSA-NHC’s expense. After dissolution of the Company or
upon the sale of CSA-NHC’s entire Interest in the Company, CSA-NHC shall have no
obligation to maintain, or cause its Related Companies to maintain, their
CSA-NHC Intellectual Property.

(c) Jointly Developed Intellectual Property. The Company shall determine whether
to apply for patent or other intellectual property protection of Jointly
Developed Intellectual Property and in which countries to do so.

10.8 Infringement Claims.

(a) Infringement of Third Party Intellectual Property Rights. During the term of
this Agreement, the Members will endeavor to ascertain that no third party’s
intellectual property rights are being infringed. If any Member determines that
there is an actual or arguable infringement of a third party’s intellectual
property rights, it shall promptly notify the other Member. The Members shall
consult as to how to overcome or avoid such infringement.

(b) Action by the Company. If at any time during the term of this Agreement, the
Company or either Member believes a third party is infringing, or is threatening
to infringe, any Intellectual Property right applicable to the Products, Jointly
Developed Intellectual Property, Improvements thereto and/or any elements
thereof, then the Company shall have the exclusive right, but shall not be
obligated to initiate and maintain, at its sole expense, an action against the
third party to cease its infringement, or threatened infringement, and to
recover any and all damages, costs, and expenses arising out of the third
party’s infringement or threatened infringement. The Members and their Related
Companies will, at the Company’s request and sole expense, provide all
reasonably necessary information, documents, materials and/or other cooperation
in the prosecution of any infringement action related to the Jointly Developed
Intellectual Property.

ARTICLE XI

CONFIDENTIALITY

11.1 Confidentiality. Each Member agrees that it will keep all Confidential
Information of the Company, the other Members, and/or the Related Companies
strictly confidential and that it will not disclose or use such Confidential
Information except as permitted under this Agreement; provided, however, that
each Member may disclose the Confidential Information if the disclosure is
required pursuant to governmental or judicial process or in order to comply with
applicable stock exchange rules or applicable law, in which case the receiving
Member shall provide prompt written notice, to the extent legally permissible,
to the Company, the other Member and/or the Related Companies, as applicable.

11.2 Scope of Confidential Information. For the purposes of this Agreement, the
term “Confidential Information” shall mean all confidential and proprietary
information and materials of the Company, a Member and a Member’s Related
Companies, including without limitation information not known generally to the
public related to Intellectual Property, Jointly Developed Intellectual
Property, NOA Intellectual Property, CSA-NHC Intellectual Property,

 

 

15

 

--------------------------------------------------------------------------------






products, pricing strategies, employees, suppliers, customers, pricing and
financial matters, regardless of the form in which such information is obtained.
Notwithstanding the foregoing, the term “Confidential Information” shall not
include information that any Member demonstrates (a) is or becomes generally
publicly available through no fault of the receiving Member or any of its
employees or contractors; (b) was known to the receiving Member on a
non-confidential basis at the time of disclosure or receipt, as evidenced by
written records; (c) is independently developed by the receiving Member
independently of its access to or use of the disclosing Member’s Confidential
Information; (d) is rightfully received by the receiving Member on a
non-confidential basis from a third party without any breach of any obligation
of confidentiality owed to the disclosing Member; and/or (e) is expressly
approved for public release by written authorization by the disclosing Member.

ARTICLE XII

DISPOSITIONS OF MEMBERSHIP INTEREST

12.1 Transfers.

(a) Nontransferability. No Member shall have the right to transfer its Interest
in the Company, in whole or in part, without complying with the provisions of
this Article, and any attempted assignment shall be ineffective to transfer such
Interest.

(b) Permitted Transferees. Except as otherwise provided in this Agreement or in
the Act to the contrary, each Member may at any time, without the consent of the
other Member, Transfer all, but not less than all, of its Interest in the
Company only to the following permitted transferees (“Permitted Transferee”):
(i) any wholly-owned subsidiary (direct or indirect) of the Member or its Parent
Company; or (ii) any Person that acquires, whether by purchase, merger,
operation of law or otherwise (A) more than 50% of the equity capital of such
Member or its Parent Company, (B) all or substantially all of the assets of such
Member or its Parent Company, or (C) all or substantially all of the weather
sealing business owned directly or indirectly by such Member or its Parent
Company (whether by merger, stock purchase, asset purchase or otherwise),
subject to the limitations set forth in Section 12.1(c). Upon a Transfer to the
Permitted Transferee, the Permitted Transferee automatically shall become a
substitute Member without any action by the Company or the other Member.

(c) Proposed Transfer to a Significant Competitor. If a Member, its Parent
Company and/or any of the Member’s or Parent’s Related Companies to which the
Business relates intends to enter into a transaction covered by clause (ii) of
Section 12.1(b) with a Significant Competitor (as defined below), by operation
of law or otherwise, the other Member, or the other Member’s Parent, shall have
the right to purchase all, but not less than all, of the transferring Member’s
Interest in the Company. For purposes of this Agreement, the term “Significant
Competitor” shall mean any Person that: (i) is engaged in any business and/or
venture relating primarily to weather sealing products that competes, directly
or indirectly, with any business and/or venture relating primarily to weather
sealing products (existing at the time of the offer or proposal from the
Significant Competitor) of the non-transferring Member, the non-transferring
Member’s Parent Company and/or any Related Company of the non-transferring
Member (“Competitive Business”); and (ii) whose total revenues from the sale of
products relating to weather sealing in its most recent fiscal year exceeded
$100 Million. The transferring

 

 

16

 

--------------------------------------------------------------------------------






Member shall deliver written notice to the other Member stating (i) its intent
to enter into a transaction covered by this Section 12.1(c) with a Significant
Competitor, (ii) the identity of the Significant Competitor, and (iii) the
consideration and material terms and conditions pertaining to the transaction.
The non-transferring Member will have 30 days from the date of its receipt of
such notice in which to notify the transferring Member of its, or its Parent’s,
desire to purchase the transferring Member’s Interest. The purchase price for
the transferring Member’s Interest under this Section 12.1(c) shall be the
lesser amount of either (i) the Fair Market Value of the Member’s Interest,
determined pursuant to Section 12.4, or (ii) provided the offer from the
Significant Competitor specifies a purchase price attributable to such Member’s
Interest, the amount of the purchase price in the offer from the Significant
Competitor that is attributable to the Company, subject to any terms of the
offer upon which such purchase price is based.

12.2 Right of First Refusal.

(a) Mandatory Offer. If either Member (“Offeror”) desires to Transfer all or any
part of its Interest to a third party other than (subject to Section 12.3) a
Permitted Transferee, the Offeror shall first offer in writing to sell such
Interest (the “Subject Interest”) to the other Member (“Offeree”) on the same
terms and conditions as offered to the third party. Such written offer to
Offeree shall include a statement of intention to Transfer, the name and address
of the prospective transferee, the portion of the Offeror’s Interest in the
Company involved, the purchase price and all of the terms and conditions of the
Transfer.

(b) Acceptance of Offer. Within sixty (60) days after the delivery of the
written offer to Offeree under Section 12.2(a) above, the Offeree may elect, by
written notice to the Offeror (the “Option Notice”), to purchase all, but not
less than all, of the Subject Interest on the terms and conditions of the
Offeror’s proposed Transfer.

(c) Third Party Transfer. If the offer to Offeree under Section 12.2(a) is not
accepted by the Offeree in accordance with Section 12.2(b), the Offeror shall be
free to sell the Subject Interest to the proposed third party transferee,
provided the sale is (1) on the same terms offered to the Offeree, and (2)
closed within 60 days after the Offeree’s option to purchase has expired.

12.3 Other Rights to Purchase. In the event of: (a) the Bankruptcy of a Member
or the Parent Company of a Member, or (b) the proposal by a Member that the
Company be dissolved (any of the above a “Triggering Event”), then the Interest
of such Member shall be deemed to be offered for sale to the other Member (the
“Offeree”), subject to the provisions of Section 12.2, pursuant to an Option
Notice provided as of the date the Offeree learned of the Triggering Event,
except that the purchase price pertaining to such offer shall be the Fair Market
Value of such Interest as of the date of the Option Notice as determined
pursuant to Section 12.4, and the Offeree shall have thirty (30) days following
the determination of such value within which to make its election under Section
12.2(b).

12.4 Fair Market Value. If the Members are unable to agree on the Fair Market
Value of the Subject Interest within sixty (60) days after the date of the
Option Notice (“Negotiation Period”), the Fair Market Value of the Subject
Interest shall be determined as follows:

 

 

17

 

--------------------------------------------------------------------------------






(a) Within thirty (30) days after the end of the Negotiation Period (“Initial
Determination Period”), the Members shall agree upon a professional appraiser
who is qualified by experience and ability to appraise the Subject Interest (a
“Qualified Appraiser”); provided, however, if the Members cannot agree upon a
Qualified Appraiser within such period, either Member may petition the American
Arbitration Association to select the Qualified Appraiser.

(b) The Fair Market Value of the Subject Interest shall be determined viewing
the Company as a going concern and taking into account all relevant matters as
appropriate under applicable appraisal standards and practices. The
determination of the Fair Market Value of the Company shall be binding on each
Member as an arbitration award and a judgment of a court of competent
jurisdiction may be entered thereon. Each Member shall bear one-half (1/2) of
the cost of the appraisal prepared by the Qualified Appraiser.

12.5 Closing of Interest Purchase. The purchase and sale of the Subject Interest
hereunder shall occur on a date reasonably determined by mutual agreement of the
Members, but in no event shall it be later than sixty (60) days after delivery
of the Option Notice. The closing will be held during normal business hours at
the Company’s principal business office, or at another place as may be agreed
upon by the parties. At the closing, (i) the purchasing Member or its designee
will purchase the selling Member’s Interest in the Company, free and clear of
all liens, claims and other encumbrances, for cash in the amount of the purchase
price, (ii) the parties will execute and deliver all documents and instruments
and take any and all other acts necessary, convenient or expedient to fully and
completely transfer the selling Member’s Interest in the Company to the
purchasing Member or its designee, (iii) the Company shall repay all Member
Loans from the Company to the selling Member or its Affiliates (together with
accrued interest); (iv) the selling Member shall repay or cause to be repaid to
the Company all loans and indebtedness in the nature of borrowings owing to the
Company or the other Member by the selling Member or its Related Companies, if
any, and (v) the Company and the other Member shall use commercially reasonable
efforts to cause the selling Member’s Parent Company to be released from any
guaranty given by such selling Member’s Parent Company for Company debt;
provided, that in the event the selling Member’s Parent Company is not released
from any such guaranty, the Company and the purchasing Member will indemnify,
defend and hold harmless the selling Member’s Parent Company for any losses as a
result of any such guaranty remaining in effect.

ARTICLE XIII

DISSOLUTION AND WINDING UP

13.1 Dissolution. The Company shall dissolve and its affairs shall be wound up
upon the occurrence of any of the following events: (a) the written consent of
both Members; or (b) the sale, exchange or other disposition of all or
substantially all of the assets of the Company. Upon dissolution, the Company
shall cease carrying on its business and affairs and complete the winding up
process as soon as reasonably practicable, which activities shall be conducted
by the Management Committee.

13.2 Settlement of Accounts. Upon the winding up of the Company, the assets of
the Company shall be liquidated and distributed (to the extent permitted by
applicable law) as follows:

(a) First, to creditors, other than Members who are creditors, whether by
payment or making of reasonable provision for payment thereof.

 

 

18

 

--------------------------------------------------------------------------------






(b) Second, to setting up reserves which the Management Committee deems
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company to creditors other than Members.

(c) Third, to Members who are creditors, including Members who have extended to
the Company Member Loans, in the order of priority as set forth in Section 5.6
of this Agreement.

(d) Fourth, subject to the provisions of Section 5.7 above, to the Members with
positive Capital Account balances immediately prior to the liquidating
distribution, to the extent of, and in proportion to, such positive Capital
Account balances immediately prior to the liquidating distribution and after
taking into account all Capital Account adjustments for the Company’s Fiscal
Year during which the liquidation occurs.

(e) Fifth, to the Members pro rata based on their Sharing Ratios.

13.3 Deficit Capital Account. Except as otherwise provided by law, no Member
shall be obligated to restore a negative Capital Account balance.

13.4 Certificate of Cancellation. When all debts, liabilities and obligations
have been paid, satisfied, compromised or otherwise discharged, or adequate
provisions have been made therefore, and all of the remaining property and
assets have been distributed to the Members, a Certificate of Cancellation shall
be executed and filed as permitted by the Act.

ARTICLE XIV

SURVIVAL

The obligations contained in Articles X, XI and XIII shall survive the
termination of the Company. In addition, the termination of Company shall not
affect the rights or obligations of any party arising prior to or at the time of
the termination of this Agreement, or which may arise by any event causing the
termination of this Agreement.

ARTICLE XV

DISPUTE RESOLUTION

15.1 Mediation. In the event of a dispute which the Members are unable to
resolve through negotiation, the Members agree to submit the dispute to
mediation in accordance with the then-current rules of the American Arbitration
Association (“AAA”). The Members will jointly appoint a mutually acceptable
mediator, seeking assistance in such regard from the AAA if they have been
unable to agree upon such appointment within 10 days from the conclusion of the
negotiation period.

15.2 Arbitration. The Members agree to participate in good faith in the
mediation and negotiations related thereto for a period of ten (10) business
days. If the Members are not successful in resolving the dispute through the
mediation, then the Members agree to submit the matter to binding arbitration in
accordance with the AAA rules, by a sole arbitrator.

 

 

19

 

--------------------------------------------------------------------------------






15.3 Procedure. Mediation or arbitration shall take place in the Detroit
metropolitan area of Michigan unless otherwise agreed by the Members. The
substantive and procedural law of the State of Delaware shall apply to the
proceedings. Equitable remedies shall be available in any arbitration. Punitive
damages shall not be awarded. This clause is subject to the Federal Arbitration
Act, 9 U.S.C.A. § 1 et seq. and judgment upon the award rendered by the
Arbitrator, if any, may be entered by any court having jurisdiction thereof.

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1 Notices. All notices and other communications required or permitted under
this Agreement shall be sufficiently given for all purposes hereunder if in
writing and (a) hand delivered, (b) sent by certified or registered mail, return
receipt requested and proper postage prepaid, (c) sent by a nationally
recognized overnight courier service, or (d) sent by facsimile, in each case to
the address or facsimile number and to the attention of the person (by name or
title) set forth below (or to another address and to the attention of another
person as a party may designate by written notice to the other parties):

 

If to Company:

 

Nishikawa Standard Company LLC

 

 

39550 Orchard Hill Place

 

 

Novi, Michigan 48375

 

 

Attn: President

 

 

 

with copy to:

 

Both Members at addresses below

 

 

 

If to Members:

 

Nishikawa of America Inc.

 

 

39550 Orchard Hill Place

 

 

Novi, Michigan 48375

 

 

Attn: President

 

 

 

 

 

NISCO Holding Company

 

 

c/o Cooper-Standard Automotive Inc.

 

 

39550 Orchard Hill Place

 

 

Novi, Michigan 48375

 

 

Attn: General Counsel

The date of giving of any notice, consent, waiver or other communication shall
be (i) the date of delivery if hand delivered, (ii) the date of receipt for
certified or registered mail, and (iii) the day after delivery to the overnight
courier service if sent thereby, and (iv) the date of the telephone facsimile
transmission on production of a transmission report by the machine from which
the facsimile was sent which indicates that the facsimile was sent in its
entirety to the facsimile number of the recipient.

 

 

20

 

--------------------------------------------------------------------------------






16.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

16.3 Entire Agreement. This Agreement and the exhibits and schedules attached to
this Agreement together constitute the complete and exclusive statement of the
terms of the agreement among the parties with respect to the subject matter of
this Agreement and supersede all prior and contemporaneous agreements,
understandings, promises, and arrangements, oral or written, between the parties
with respect to the subject matter of this Agreement including, without
limitation, the Original Agreements.

16.4 Amendment. This Agreement may be amended or modified only by an instrument
in writing signed by duly authorized representatives of each of the Members.

16.5 Successors and Assigns. Subject to the provisions of this Agreement
relating to transferability, this Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

16.6 Severability. In the event that a court of competent jurisdiction holds any
provision of this Agreement invalid or unenforceable, that decision shall not
affect the validity or enforceability of any of the other provisions of this
Agreement, which other provisions shall remain in full force and effect.

[REMAINDER OF PAGE LEFT BLANK]

 

 

21

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Limited Liability Company
Agreement as of the day and year first above written.

 

 

 

 

COMPANY:

       



 

 

 

NISHIKAWA STANDARD COMPANY LLC

 

 



 

By: 


/s/ James S. McElya

 

 

 

 

Name: 

James S. McElya

 

 

 

 

Title: 

Chair, Management Committee

 

 

 

 

PARENT COMPANIES:

       



 

 

 

NISHIKAWA RUBBER CO. LTD.

 

 



 

By: 


/s/ Mashahiro Nishikawa

 

 

 

 

Name: 

Mashahiro Nishikawa

 

 

 

 

Title: 

President and Chief Executive Officer

 

 

 

 

COOPER-STANDARD AUTOMOTIVE INC.

 

 



 

By: 


/s/ Edward A. Hasler

 

 

 

 

Name: 

Edward A. Hasler

 

 

 

 

Title: 

President and Chief Operating Officer

 

 

 

 

MEMBERS:

       



 

 

 

NISHIKAWA OF AMERICA INC.

 

 



 

By: 


/s/ Akira Asano

 

 

 

 

Name: 

Akira Asano

 

 

 

 

Title: 

President

 

 

 

 

NISCO HOLDING COMPANY

 

 



 

By: 


/s/ Allen J. Campbell

 

 

 

 

Name: 

Allen J. Campbell

 

 

 

 

Title: 

Vice President

 

 

22

 

--------------------------------------------------------------------------------






ANNEX A

DEFINITIONS

The following terms used in this Agreement shall have the meanings described
below:

“Act” means the Delaware Limited Liability Company Act, as it may be amended
from time to time.

“Adjusted Basis” has the meaning given that term in section 1011 of the Code.

“Affiliate” or “affiliate” (and, with a correlative meaning, “Affiliated”)
means, with respect to any Person, any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. As used in this definition, “control”
(including, with correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

“Agreement” means this Limited Liability Company Agreement, as it may be
amended, restated, modified or supplemented from time to time, complete with all
exhibits and schedules attached hereto.

“Amendment No. 1 to Partnership Agreement” has the meaning set forth in the
introductory paragraphs of this Agreement.

“Amendment No. 2 to Partnership Agreement” has the meaning set forth in the
introductory paragraphs of this Agreement.

“Amendment No. 3 to Partnership Agreement” has the meaning set forth in the
introductory paragraphs of this Agreement.

“Authorized Capital” has the meaning set forth in Section 4.2 of this Agreement.

“Bankruptcy” means, with respect to a Member, the Company or a Parent Company,
the happening of any of the following:

(a) the making of a general assignment for the benefit of creditors;

(b) the filing of a voluntary petition in bankruptcy or the filing of a pleading
in any court of record admitting in writing an inability to pay debts as they
become due;

(c) the entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating the Company, a Member or a Parent Company to be
bankrupt or insolvent;

 

 

23

 

--------------------------------------------------------------------------------






(d) the filing of a petition or answer seeking any reorganization, liquidation,
dissolution or similar relief under any statute, law or regulation;

(e) the filing of an answer or other pleading admitting the material allegations
of, or consenting to, or defaulting in answering, a bankruptcy petition filed
against the Company, a Member or a Parent Company in any bankruptcy proceeding;

(f) the filing of an application or other pleading or any action otherwise
seeking, consenting to or acquiescing in the appointment of a liquidating
trustee, receiver or other liquidator of all or any substantial part of the
Company’s, a Member’s or a Parent Company’s properties;

(g) the commencement of any proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation which has not been quashed or dismissed within ninety
(90) days; or

(h) the appointment without consent of the Company, such Member or such Parent
Company, or acquiescence of a liquidating trustee, receiver or other liquidator
of all or any substantial part of the Company’s, a Member’s or a Parent
Company’s properties without such appointment being vacated or stayed within
ninety (90) days and, if stayed, without such appointment being vacated within
ninety (90) days after the expiration of any such stay.

“Business” has the meaning set forth in Section 1.1 above.

“Business Dispute” has the meaning set forth in Section 8.9 above.

“By-Laws” has the meaning set forth in the introductory paragraphs of this
Agreement.

“Capital Account” means the accounting record of each Member’s capital interest
in the Company. There shall be credited to each Member’s Capital Account (a) the
amount of any contribution of cash by that Member, (b) the Gross Asset Value of
property contributed by that Member, (c) that Member’s allocable share of
Profits and any items in the nature of income or gain that are specially
allocated to that Member (not including allocations pursuant to Section 6.4
below) and (d) the amount of any Company liabilities that the Member assumes or
takes subject to under section 752 of the Code. There shall be debited against
each Member’s Capital Account (i) the amount of all distributions of cash to
that Member unless a distribution to that Member is a loan or is deemed a
payment under section 707(c) of the Code, (ii) the Gross Asset Value of property
distributed to that Member by the Company (iii) that Member’s allocable share of
Losses and any items in the nature of expenses or losses which are specially
allocated to that Member (not including allocations pursuant to Section 6.4
below), and (iv) the amount of any liabilities of that Member that the Company
assumes or takes subject to under section 752 of the Code. The transferee of all
or a portion of an Interest shall succeed to that portion of the transferor
Member’s Capital Account that is allocable to the portion of the Interest
transferred. This definition of Capital Account and the other provisions herein
relating to the maintenance of Capital Accounts are intended to comply with
sections 1.704-1(b) and 1.704-2 of the Regulations and shall be interpreted and
applied in a manner consistent with those sections of the Regulations. In the
event the Management Committee determines that it is

 

 

24

 

--------------------------------------------------------------------------------






prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed property or which are
assumed by the Company or the Members), are computed in order to comply with
those Regulations, the Management Committee may make appropriate modifications.
The Management Committee shall also make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with sections 1.704-1(b) and 1.704-2 of the Regulations.

“Capital Contribution” means with respect to any Member the amount of money
contributed by that Member to the Company and, if property other than money is
contributed, the initial Gross Asset Value of the property, net of liabilities
assumed or taken subject to by the Company.

“Certificate of Conversion” means the Certificate of Conversion from a
Partnership to a Limited Liability Company Pursuant to Section 18-214 of the Act
filed by the State of Delaware on March 31, 2008 converting the Company from a
Delaware general partnership to a Delaware limited liability company.

“Certificate of Formation” means the Certificate of Formation filed by the State
of Delaware on March 31, 2008 in connection with the conversion of the Company
from a Delaware general partnership to a Delaware limited liability company.

“Chair” has the meaning set forth in Section 8.5 above.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Indemnified Person” has the meaning set forth in Article IX.

“Confidential Information” has the meaning set forth in Section 11.2 above.

“CSA-NHC” has the meaning set forth in the first paragraph of this Agreement.

“CSA-NHC Intellectual Property” means Intellectual Property developed by any
CSA-NHC Related Company, including all Improvements, modifications, adaptations,
enhancements and derivative works thereto.

“Deadlock” has the meaning set forth in Section 7.8 above.

“Dispute Notice” has the meaning set forth in Section 8.9(a).

“Electing Member” has the meaning set forth in Section 4.4(b).

“Fair Market Value” has the meaning set forth in Section 12.4 above.

“Financial Statements” has the meaning set forth in Section 3.3 above.

“Fiscal Year” has the meaning set forth in Section 3.2 above.

 

 

25

 

--------------------------------------------------------------------------------






“Formation Agreement” has the meaning set forth in the introductory paragraphs
of this Agreement.

“GAAP” has the meaning set forth in Section 3.2 above.

“Gross Asset Value” means with respect to any Company asset, the asset’s
Adjusted Basis, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of that asset, as determined by the
contributing Member and the non-contributing Members;

(b) the Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Management Committee,
as of the date upon which any of the following occurs: (i) the acquisition of an
additional interest in the Company after the date of this Agreement by any new
or existing Member, in exchange for more than a de minimis capital commitment or
the distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for an interest in the Company if the
Management Committee determines that adjustment is necessary or appropriate to
reflect the relative economic interest of the Members of the Company and (ii)
the liquidation of the Company within the meaning of section
1.704-1(b)(2)(ii)(g) of the Regulations;

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of that asset on the date of distribution, as
determined by the Member receiving that distribution and the other Member; and

(d) if an election under section 754 of the Code has been made, the Gross Asset
Value of Company assets shall be increased (or decreased) to reflect any
adjustments to the adjusted basis of the assets pursuant to section 734(b) or
743(b) of the Code, but only to the extent that those adjustments are taken into
account in determining Capital Accounts pursuant to section 1.704-1(b)(2)(iv)(m)
of the Regulations and Section 10.3(g); provided, however, that Gross Asset
Value shall not be adjusted pursuant to this Subsection (d) to the extent that
the Management Committee determines that an adjustment pursuant to Subsection
(b) hereof is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this Subsection (d).

If the Gross Asset Value of an asset has been determined or adjusted hereby,
that Gross Asset Value shall thereafter be determined by taking into account all
adjustments for Depreciation, if any, taken with respect to that asset for
purposes of computing Profits and Losses.

“Improvement” means (i) any alteration, modification or enhancement to
Intellectual Property which improves the effectiveness, efficiency, performance
or other attribute of, or related to, such Intellectual Property, or any element
thereof, and (ii) any new product or material which performs substantially the
same function as such Intellectual Property, but does so through a different
method or process, regardless of whether the new product or material is
independently patentable or was created based on such Intellectual Property.
“Indiana Corporation” has the meaning set forth in the introductory paragraphs
of this Agreement.

 

 

26

 

--------------------------------------------------------------------------------






“Intellectual Property” means (a) United States and foreign patent applications,
and letters patent, including, but not limited to: (i) any and all inventions
and Improvements described and claimed therein, and patentable inventions and
all patents issuing therefrom or otherwise corresponding thereto; (ii) all
“know-how” related thereto; and (iii) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof; (b) United
States and foreign copyrights, whether or not registered, and all applications
for registration of all copyrights; (c) proprietary and/or trade secret
information, formulas, patterns, compilations, program devices, methods,
technique, processes, samples, protocols and specifications.

“Interest” means the interest of a Member in the Company representing that
Member’s Sharing Ratio and all other rights, powers and privileges of that
Member in its capacity as a Member of the Company as specified under this
Agreement or the Act.

“Jointly Developed Intellectual Property” means any and all Intellectual
Property created, conceived of and/or developed jointly by one or more
employee(s) or agent(s) of any CSA-NHC Related Company, and/or one or more
employee(s) or agent(s) of any NOA Related Company, and/or one or more
employee(s) or agent(s) of the Company (a) during the term of this Agreement,
and (b) within the scope of this Agreement and/or in connection with its
activities related to the Company; expressly excluding the NOA Intellectual
Property and the CSA-NHC Intellectual Property.

“Losses” has the meaning set forth in the definition of “Profits” and “Losses”
in this Section.

“Management Committee” has the meaning set forth in Section 8.1(a) above.

“Manager” and “Managers” has the meaning set forth in Section 8.1(a) above.

“Member” and “Members” have the meaning set forth in the first paragraph of this
Agreement.

“Member Loans” has the meaning set forth in Section 4.6 above.

“Negotiation Period” has the meaning set forth in Section 12.4 above.

“NOA” has the meaning set forth in the first paragraph of this Agreement.

“NOA Intellectual Property” means Intellectual Property developed by any NOA
Related Company, including all Improvements, modifications, adaptations,
enhancements and derivative works thereto.

“Notice of Authorized Capital” has the meaning set forth in Section 4.3 above.

“Notice of Extension of Credit” has the meaning set forth in Section 4.4(b)
above.

“Notice of Intent to Convert” has the meaning set forth in Section 4.4(b) above.

 

 

27

 

--------------------------------------------------------------------------------






“Offeree” has the meaning set forth in Section 12.2(a) above.

“Offeror” has the meaning set forth in Section 12.2(a) above.

“Option Notice” has the meaning set forth in Section 15.1(c) above.

“Original Agreements” has the meaning set forth in the introductory paragraphs
of this Agreement.

“Original Partnership Agreement” has the meaning set forth in the introductory
paragraphs of this Agreement.

“Parent Company” or “Parent Companies” means (1) with respect to NOA, Nishikawa
Rubber Co. and (2) with respect to CSA-NHC, Cooper-Standard.

“Partnership” has the meaning set forth in the introductory paragraphs of this
Agreement.

“Permitted Transferee” has the meaning set forth in Section 12.1(b) above.

“Person” means an individual, firm, corporation, partnership, limited
partnership, limited liability company, limited liability partnership,
association, estate, trust, pension or profit-sharing plan, or any other entity,
including any governmental entity.

“Policy Committee” means the predecessor to the Management Committee.

“President” has the meaning set forth in Section 8.6 above.

“Prime Rate” means the rate as published in the “Money Rates” table of the Wall
Street Journal on the first (1st) publication day of the calendar quarter in
which the loan or other indebtedness was incurred and as adjusted as of the
first (1st) publication day of each subsequent calendar quarter until paid.

“Products” has the meaning set forth in Section 1.1 above.

“Profit Account” means the accounting record of each Member’s share of Profit
and Loss. The transferee of all or a portion of an Interest shall succeed to
that portion of the transferor Member’s Profit Account as allocable to the
portion of the Interest transferred.

“Profits” and “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for that year or period,
determined in accordance with section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(a) any income of the Company exempt from federal income tax not otherwise taken
into account in computing Profits or Losses shall be added to that taxable
income or loss;

 

 

28

 

--------------------------------------------------------------------------------






(b) any expenditures of the Company described in section 705(a)(2)(B) of the
Code or treated as expenditures under section 705(a)(2)(B) of the Code pursuant
to section 1.704-1(b)(2)(iv)(i) of the Regulations, shall be subtracted from
that taxable income or loss;

(c) in the event the Gross Asset Value of any Company asset is adjusted as
required by subsections (b) or (c) of the definition of Gross Asset Value, the
amount of that adjustment shall be taken into account as gain or loss from the
disposition of that asset (assuming the asset was disposed of just prior to the
adjustment) for purposes of computing Profits or Losses in the Fiscal Year of
adjustment;

(d) gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the Adjusted Basis of that property may differ from its
Gross Asset Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing the taxable income or loss, there shall be taken
into account the Depreciation for the Fiscal Year or other period; and

(f) any items of income, gain, loss or deduction that are specially allocated
shall not be taken into account in computing Profits or Losses.

“Qualified Appraiser” has the meaning set forth in Section 12.4(a) above.

“Refusing Member” has the meaning set forth in Section 4.4(a) above.

“Regulations” means the pronouncements, as amended from time to time, or their
successor pronouncements, which clarify, interpret and apply the provisions of
the Code, and which are designated as “Treasury Regulations” by the United
States Department of the Treasury.

“Related Company” or “Related Companies” collectively means with respect to a
Member, the Member, its Parent Company and their respective subsidiaries and
Affiliates and any new entity formed, acquired or controlled by any of the
foregoing; provided, however, for purposes of this Agreement, the Company shall
not be deemed to be a Related Company of either Member.

“Sharing Ratios” has the meaning set forth in Section 4.1 above.

“Subject Interest” has the meaning set forth in Section 12.2(a) above.

“Supplemental Formation Agreement” has the meaning set forth in the introductory
paragraphs of this Agreement.

“Tax Matters Partner” has the meaning set forth in Section 3.6 above.

“Territory” shall mean the United States, Canada, and Mexico.

 

 

29

 

--------------------------------------------------------------------------------






“Transfer” means to, directly or indirectly, sell, assign, transfer, give,
donate, pledge, hypothecate, deposit, alienate, bequeath, devise or otherwise
transfer, dispose of or encumber (in each case, whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
to any Person other than the Company.

“Transferee” means a Person to whom a Transfer is made.

“Triggering Event” has the meaning set forth in Section 12.3 above.

“Unpaid Contribution” has the meaning set forth in Section 4.4(b) above.

 

 

30

 

--------------------------------------------------------------------------------






Schedule 4.1

SHARING RATIOS

(As of January 1, 2008)

 

Member

 

Sharing Ratio

Nishikawa of America Inc.

 

50%

NISCO Holding Company

 

50%

 

 

31

 

--------------------------------------------------------------------------------